IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JUAN VILLANUEVA,                            : No. 170 MM 2015
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JUDGE BRUCE F. BRATTON AND                  :
STEPHEN E. FARINA,                          :
PROTHONOTARY,                               :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.